
	

113 HR 1662 IH: Army Corps Accountability Act of 2013
U.S. House of Representatives
2013-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1662
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2013
			Mr. Richmond (for
			 himself and Mr. Boustany) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend chapter 171 of title 28, United States Code, and
		  the Federal Flood Control Act of 1928 to provide for liability for the United
		  States Army Corps of Engineers in cases of damage caused by the gross
		  negligence of an officer or employee of the Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Army Corps Accountability Act of
			 2013.
		2.United States
			 Army Corps of Engineers not exempt from liability
			(a)Liability for
			 gross negligence generallySection 2680(a) of title 28, United States
			 Code, is amended by inserting , except in the case of the United States
			 Army Corps of Engineers, which shall be liable in the case of a claim arising
			 out of damage caused by the gross negligence of an officer or employee of the
			 Corps before the period.
			(b)Liability for
			 damage from flood watersSection 3 of the Federal Flood Control Act
			 of 1928 (33 U.S.C. 702c) is amended in the second paragraph, by striking
			 : Provided, however, That if and inserting , except in
			 the case of the United States Army Corps of Engineers, which shall be liable
			 under chapter 171 of title 28, United States Code, for any such damage caused
			 by the gross negligence of an officer or employee of the Corps.
			 If.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply in the case of damage that occurred on or after August 29,
			 2005.
		
